Title: Abigail Adams to William Smith, 16 January 1800
From: Adams, Abigail
To: Smith, William


				
					my dear sir
					Janry 16th 1800 Philadelphia
				
				I received Your Letter by mr sheafe together with the small trunk safe, and render many thanks to you and Mrs smith for your kind attention. this Morning I received Your favour of Janry the 9th, with the papers inclosed manifesting every testimony of Respect and gratefull remembrance which an affectionate people can pay to the Memory of a Public Benefactor. My Native state has never been deficient in this Duty—for surely Gratitude is the duty of a people, as well as of an individual, and upon no occasion has it been more judiciously bestowed than the Present; for to quote the words which I have much admired, “our Washingtons Character was whiter than it is was brilliant” yet the brilliancy of it has dazzeld all beholders— even in the Democratic sense he deserved praise, for he was a good and Faithfull servant. I inclose to you a specimin of Virgina democracy— it has Made much conversation here, and I presume we do not yet hear the last of it. the youth will find that old Birds are not caught with Chaff— to form an Idea of the respectfull decent and elegant stile of the Writer, a small portrait may not be amiss— he is a slender person with an Infantine face, and a childs voice. if he had not been sent from the old dominion as a Member of congress, not a person who should see him, could possibly take him for a Lad of more than 17 or 18teen Years of Age. he wears his Hair like a school Boy— his whole dress is perfectly democratic & singular; but you see, as a servant of the public, he is equal to any Man in office— he has been usually spoken of as Little Johnny— with all this youthfull appearence, there is not a Man in congress older More undaunted when he rises to speak, or less embarressd. he chatters away like a Magpye—and in his Zeal for Disbanding the Army he stiled it a Mercenerary Army, an Army of Raggamuffins—and it is Said some officers or officer insulted our young hero— in concequence tho his Letter is not very full upon the subject, or such I presume as would be deemed evidence in a court of Justice— this Letter was known by many of his Party to have been written as early as monday morning. the report was circulated through the city—and the design evident. I fully believe mr Randolphs assertion, that he never intended it should come before congress— the public will make their comments upon it, as the President has not thought proper to do it— I leave it to those who do— the Lad is not without tallents.
				
				your Letter of the 7th I show’d to the President. he directed mr shaw to carry it to the Secretary of the Treasury; that if any difficulty should arise respecting capt Brooks comeing from France he might have some knowledge of the buisness—
				Mr Shaw says he is attentive to furnish you with every publication of any concequence
				with a kind remembrance / to all Friend— I am dear sir Your affectionate Friend
				
					Abigail Adams—
				
			